Exhibit 10.01






Talcott Resolution Short-Term Incentive Compensation Plan Administrative Rules
1.
Eligibility for Participation



Only regular, full-time and part-time employees of Talcott Resolution Life
Insurance Company (“the Company”) are eligible to participate in the Company’s
Short-Term Incentive Compensation Plan (“the Plan”). Contractors and other
vendors are not eligible to participate in the Plan.
    
Only employees who are in good standing are eligible to participate in the Plan.
At Management’s discretion, employees who are on a performance management plan
on the Scheduled Payout Date or who received a written warning relating to
performance, attendance or behavioral issues during the Performance Period may
be ineligible to participate in the Plan.


Subject to the provisions for employees who work less than the full Performance
Period set forth below, only employees who were employed by the Company during
the Performance Period and continue to be employed by the Company on the
Scheduled Payout Date are eligible to participate in the Plan.


Employees who received an overpayment and have not repaid that overpayment or
entered into a payment plan to repay it, despite being notified of the
overpayment by the Company, are not eligible to participate in the Plan.


Employees are not eligible to participate simultaneously in the Plan and any
other annual incentive compensation plan of the Company.


2.
Target Funding for the Plan



Target Funding for the Plan is determined as a percentage of an employee’s
Eligible Earnings, based on his/her respective tier level for time in role
during the Performance Period. The Target Funding percentages by tier generally
are set forth in the table below:
Tier
Target % of Eligible Earnings
1 - 3
Individual Custom Target
4
35%
5
28%
6
19%
7
14%
8
8%
9
6.5%
10
4.5%
11 - 12
3.5%



The target pool for the Plan for Tiers 4 through 12 is calculated by determining
the sum of Target Funding for all Tier 4 through 12 eligible employees.




As of November 1, 2018
206529655_1 LAW

--------------------------------------------------------------------------------

Exhibit 10.01




3.
Determination of Individual Awards



The Company will allocate the Company Pool amongst the functional areas.
Individual Awards are determined at the discretion of Management based on
available pool funding. An employee’s position at the end of the Performance
Period determines which pool funding applies to him/her. No employee is
guaranteed an Award or an Award in any particular amount. Based on Company and
individual performance, employees may receive individual Awards greater than or
less than the Target Funding percentage for his/her tier. If minimum performance
thresholds for that particular business or functional group are not met or if an
individual’s performance warrants, individual Awards may be reduced to zero
($0). Individual Award amounts should be in increments of $100.


Definitions
Award
A cash payment made to an employee pursuant to the Plan.
Company Pool
Company Short-Term Incentive pool funding is based on performance goals
established by the Compensation Committee of the Board of Directors of Hopmeadow
Holdings GP LLC (“the Committee”). At the end of the year, the Committee will
review The Company’s success in meeting its performance goals along with other
qualitative factors to determine Short-Term Incentive funding for the Company
Pool. Once the Company Pool is established, it is allocated among the functional
areas based on relative performance against performance goals established by the
Committee.
Eligible Earnings
An employee’s annual salary as of April 30th of the Performance Period. For
employees paid on an hourly basis, annual salary is calculated using their
hourly rate and regularly scheduled hours. An employee must have Eligible
Earnings during the Performance Period in order to be eligible to receive an
Award.
Executive Leadership Team
The Company’s President and his/her direct reports.
Management
- With respect to decisions related to the Executive Leadership Team: the
Committee.
- With respect to decisions related to all other Participants: the President and
the Chief Human Resources Officer or their delegates.
Participant
An employee who is eligible to receive an Award under the Short-Term Incentive
Compensation Plan.
Performance Period
January 1 through December 31.
Scheduled Payment Date
Cash payments awarded under the Plan are to be paid through normal payroll
processes by March 15 following the Performance Period.



As of November 1, 2018
206529655_1 LAW

--------------------------------------------------------------------------------

Exhibit 10.01








Eligibility Provisions For Employees Who Work Less Than The Full Performance
Period
Reason
Eligibility for Award
Funding Award
New Hire During The Performance Period
Eligible, with pro-ration based on hire date
The pro-ration calculation uses days of service during the Performance Period
from the most recent hire date.
Employees hired on or after October 1st of the Performance Period generally are
not eligible for an Award.
Rehires During The Performance Period
Eligible, with pro-ration
based on rehire date
The pro-ration calculation uses days of service during the Performance Period
from the most recent hire date. For employees who voluntarily terminated and
subsequently were rehired during the Performance Period, only service from the
most recent hire date is included in the pro-ration calculation. For employees
who were involuntarily terminated as a result of job elimination and
subsequently rehired, all service during the Performance Period is included in
the pro-ration calculation.
Salary or Tier Changes for Eligible Employees
Eligible, with pro-ration based on time in role
Funding for eligible employees whose salary or tier changes after April
30th will be pro-rated based on their days of service during the Performance
Period at each salary or tier level.
Leave of Absence
Eligible, with pro-ration based on days actively at work during the Performance
Period
The employee is eligible for an Award based on Eligible Earnings and days
actively at work during the Performance Period.
Short or Long Term Disability
Eligible, with pro-ration based on days actively at work during the Performance
Period
The employee is eligible for an Award based on Eligible Earnings and days
actively at work during the Performance Period. STD and/or LTD benefits received
by the employee are not included in the pro-ration calculation.









As of November 1, 2018
206529655_1 LAW

--------------------------------------------------------------------------------

Exhibit 10.01




Reason
Eligibility for Award
Funding Award
Job Elimination
Eligible, with pro-ration, based on days actively at work during the Performance
Period prior to the termination date
An employee whose job is eliminated during the Performance Period will be
eligible for a prorated Award based on the employment termination date.


Voluntary Termination*
Not eligible
If an employee voluntarily terminates employment during the Performance Period
or prior to the Scheduled Payment Date, the employee will not be eligible for an
Award.
Termination for Performance, Attendance or Behavior*
Not eligible
If an employee is terminated for performance, attendance or behavioral reasons
during the Performance Period or prior to the Scheduled Payment Date, the
employee will not be eligible for an Award.



*Because the Plan is intended to encourage continued employment, if a
Participant voluntarily leaves the Company or is terminated for performance,
attendance or behavioral related reasons prior to the Scheduled Payment Date,
the Participant is not eligible to receive payments under the Plan (except where
required by law).




As of November 1, 2018
206529655_1 LAW